                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 MIGUEL JACKSON; and
 KELVINSTEVENSON,

                Plaintiffs,                               CIVIL ACTION NO.: 6:12-cv-113

        v.

 JOSEPH CATANZARITI, et al.,

                Defendants.


                                          ORDER

       Presently before the Court is a Stipulation of Dismissal With Prejudice filed on October 23,

2019. (Doc. 315.) Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the

Court hereby DISMISSES Defendants Carolyn Carrol, Brandon Cearnel, Kim Hardee,

Christopher Henderson, Candice Hill, John Jones, Jeffery Mullis, Justin Swope, Gene Tootle, and

Joseph White from this case WITH PREJUDICE. The Clerk shall TERMINATE Carolyn

Carrol, Brandon Cearnel, Kim Hardee, Christopher Henderson, Candice Hill, John Jones, Jeffery

Mullis, Justin Swope, Gene Tootle, and Joseph White as parties to this case.

       SO ORDERED, this 23rd day of December, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
